

115 HR 2752 IH: United States Citizenship and Immigration Services Authorization Act
U.S. House of Representatives
2017-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2752IN THE HOUSE OF REPRESENTATIVESMay 26, 2017Mr. Higgins of Louisiana (for himself, Mr. McCaul, and Mr. Garrett) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Homeland Security Act of 2002 to establish United States Citizenship and Immigration
			 Services, and for other purposes.
	
 1.Short titleThis Act may be cited as the United States Citizenship and Immigration Services Authorization Act. 2.Establishment of United States Citizenship and Immigration Services (a)In generalSection 451 of the Homeland Security Act of 2002 (6 U.S.C. 271) is amended to read as follows:
				
					451.Establishment of United States Citizenship and Immigration Services
 (a)EstablishmentThere is established within the Department an agency to be known as United States Citizenship and Immigration Services.
 (b)Director of United States Citizenship and Immigration ServicesThere shall be at the head of United States Citizenship and Immigration Services a Director of United States Citizenship and Immigration Services (in this section referred to as the Director).
 (c)Duties and qualificationsThe Director shall— (1)have a minimum of five years of management experience;
 (2)establish national immigration services policies and priorities; (3)meet regularly with the Citizenship and Immigration Services Ombudsman (established in section 452) to correct serious problems identified by such Ombudsman;
 (4)advise the Secretary with respect to any policy or operation of United States Citizenship and Immigration Services that may significantly affect another component or office of the Department;
 (5)carry out— (A)the adjudication of nonimmigrant and immigrant visa petitions;
 (B)the adjudication of naturalization applications; (C)the adjudication of asylum and refugee applications;
 (D)adjudications performed at United States Citizenship and Immigration Services service centers; and (E)all other adjudications formerly performed pursuant to this section by the Immigration and Naturalization Service, the Bureau of Citizenship and Immigration Services, or United States Citizenship and Immigration Services, as the case may be, on the day before the date of the enactment of the United States Citizenship and Immigration Services Authorization Act; and
 (6)carry out other duties and powers prescribed by law or delegated by the Secretary. (d)Deputy DirectorThere shall be in United States Citizenship and Immigration Services a Deputy Director, who shall assist the Director in the management of United States Citizenship and Immigration Services.
 (e)Chief CounselThere shall be in United States Citizenship and Immigration Services a Chief Counsel, who shall— (1)provide specialized legal advice, opinions, determinations, regulations, and any other assistance to the Director with respect to legal matters affecting United States Citizenship and Immigration Services;
 (2)represent United States Citizenship and Immigration Services in visa petition appeal proceedings before the Executive Office for Immigration Review; and
 (3)carry out other duties and powers prescribed by the Secretary. (f)Chief of Policy and StrategyThere shall be in United States Citizenship and Immigration Services a Chief of Policy and Strategy, who shall—
 (1)make policy recommendations and perform policy research and analysis on immigration services issues;
 (2)coordinate immigration policy issues with other appropriate components and offices of the Department; and
 (3)carry out other duties and powers prescribed by the Secretary. (g)Office of Citizenship (1)In generalThere is established in United States Citizenship and Immigration Services the Office of Citizenship.
 (2)ChiefThere shall be at the head of the Office of Citizenship a Chief, who shall report to the Director. (3)DutiesThe Chief of the Office of Citizenship shall—
 (A)promote instruction and training on citizenship responsibilities, including the development of education materials and develop initiatives to foster the civic integration of immigrants, for aliens interested in becoming naturalized citizens of the United States; and
 (B)carry out other duties and powers prescribed by the Director. (h)Fraud Detection and National Security Directorate (1)In generalThere is established in United States Citizenship and Immigration Services a Fraud Detection and National Security Directorate.
 (2)Associate DirectorThere shall be at the head of the Fraud Detection and National Security Directorate an Associate Director, who shall report to the Director.
 (3)DutiesThe Associate Director of the Fraud Detection and National Security Directorate shall— (A)ensure immigration benefits are not granted to individuals who—
 (i)pose a threat to national security or public safety; (ii)are known or suspected terrorists; or
 (iii)seek to defraud the immigration system of the United States; (B)conduct security and background investigations of applicants for immigration benefits and develop systems and techniques for identifying immigration benefit fraud;
 (C)conduct targeted site visits in cases in which fraud is suspected; (D)investigate and refer to U.S. Immigration and Customs Enforcement, where appropriate, incidents of suspected fraud, national security concerns, or other civil and criminal violations of immigration laws; and
 (E)carry out other duties and powers prescribed by the Director. (i)Field Operations Directorate (1)In generalThere is established in United States Citizenship and Immigration Services a Field Operations Directorate.
 (2)Associate DirectorThere shall be at the head of the Field Operations Directorate an Associate Director, who shall report to the Director.
 (3)DutiesThe Associate Director of the Field Operations Directorate shall— (A)oversee the domestic regional offices, district offices, field offices, and field support offices of United States Citizenship and Immigration Services;
 (B)adjudicate applications and petitions for immigration benefits; (C)interview applicants for immigration benefits;
 (D)conduct security and background investigations of applicants for immigration benefits and develop systems and techniques for identifying immigration benefit fraud; and
 (E)carry out other duties and powers prescribed by the Director. (j)Refugee, Asylum, and International Operations Directorate (1)In generalThere is established in United States Citizenship and Immigration Services a Refugee, Asylum, and International Operations Directorate.
 (2)Associate DirectorThere shall be at the head of the Refugee, Asylum, and International Operations Directorate an Associate Director, who shall report to the Director.
 (3)DutiesThe Associate Director of the Refugee, Asylum, and International Operations Directorate shall— (A)adjudicate asylum and refugee applications;
 (B)conduct screenings on individuals seeking to enter the United States and migrants interdicted at sea;
 (C)adjudicate parole requests from individuals residing outside the United States for humanitarian or public benefit reasons;
 (D)perform other authorized functions of United States Citizenship and Immigration Services outside the United States;
 (E)conduct security and background investigations of applicants for immigration benefits and develop systems and techniques for identifying immigration benefit fraud; and
 (F)carry out other duties and powers prescribed by the Director. (k)Immigration Record and Identity Services Directorate (1)In generalThere is established in United States Citizenship and Immigration Services an Immigration Records and Identity Services Directorate.
 (2)Associate DirectorThere shall be at the head of the Immigration Records and Identity Services Directorate an Associate Director, who shall report to the Director.
 (3)DutiesThe Associate Director of the Immigration Records and Identity Services Directorate shall— (A)collect and disseminate biometric information to support the integrity of the immigration system;
 (B)manage the employment verification system pursuant to 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note), or successor provision;
 (C)manage the automated system known as the Systematic Alien Verification for Entitlements to assist Federal, State, and local benefit issuing agencies to determine the immigration status of benefit applicants;
 (D)provide appropriate information, including immigration status and employment authorization information, to relevant customers and stakeholders; and
 (E)carry out other duties and powers prescribed by the Director. (l)Service Center Operations Directorate (1)In generalThere is established in United States Citizenship and Immigration Services a Service Center Operations Directorate.
 (2)Associate DirectorThere shall be at the head of the Service Center Operations Directorate an Associate Director, who shall report to the Director.
 (3)DutiesThe Associate Director of the Service Center Operations Directorate shall— (A)oversee the adjudication of employment-based applications and petitions at United States Citizenship and Immigration Services service centers;
 (B)conduct security and background investigations of applicants for immigration benefits and develop systems and techniques for identifying immigration benefit fraud;
 (C)manage the employment creation visa program under section 203(b)(5) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(5)); and
 (D)carry out other duties and powers prescribed by the Director. (m)Other authorities (1)In generalThe Secretary may establish such other Associate Directors, or other similar positions or officials, as the Secretary determines necessary to carry out the missions, duties, functions, and authorities of United States Citizenship and Immigration Services.
 (2)NotificationIf the Secretary exercises the authority provided pursuant to paragraph (1), the Secretary shall notify the Committee on Homeland Security and the Committee on the Judiciary of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on the Judiciary of the Senate not later than 30 days before exercising such authority..
			(b)Special rules
 (1)TreatmentSection 451 of the Homeland Security Act of 2002 (6 U.S.C. 271), as amended by subsection (a) of this section, shall be treated as if included in such Act as of the date of the enactment of such Act. In addition to the functions, missions, duties, and authorities specified in such amended section 451, United States Citizenship and Immigration Services shall continue to perform and carry out the functions, missions, duties, and authorities under section 451 of such Act as in existence on the day before such date of enactment (notwithstanding the treatment described in this paragraph).
				(2)Rules of construction
 (A)Rules and regulationsNotwithstanding the treatment described in paragraph (1), nothing in this Act may be construed as affecting in any manner any rule or regulation issued or promulgated pursuant to any provision of law, including section 451 of the Homeland Security Act of 2002 (6 U.S.C. 271), as in existence on the day before the date of the enactment of this Act, and any such rule or regulation shall continue to have full force and effect on and after such date.
 (B)Other actionsNotwithstanding the treatment described in paragraph (1), nothing in this Act may be construed as affecting in any manner any action, determination, policy, or decision pursuant to section 451 of the Homeland Security Act of 2002 (6 U.S.C. 271) as in existence on the day before the date of the enactment of this Act, and any such action, determination, policy, or decision shall continue to have full force and effect on and after such date.
					(c)Continuation in office
 (1)DirectorThe individual serving as Director of United States Citizenship and Immigration Services on the day before the date of the enactment of this Act may, notwithstanding the treatment provision under paragraph (1) of subsection (b), continue to serve as the Director of United States Citizenship and Immigration Services on and after such date of enactment in accordance with section 451 of the Homeland Security Act of 2002 (6 U.S.C. 271), as amended by subsection (a) of this section, until the earlier of—
 (A)the date on which such individual is no longer eligible to serve as Director; or (B)the date on which a person nominated by the President to be the Director is confirmed by the Senate in accordance with such amended section 451.
 (2)Other positionsThe individuals serving as Chiefs, Associate Directors and other officers and officials under section 451 of the Homeland Security Act of 2002 (6 U.S.C. 271) on the day before the date of the enactment of this Act may, notwithstanding the treatment provision under paragraph (1) of subsection (b), serve as the appropriate Chiefs, Assistant Directors and other officers and officials under such section 451 as amended by subsection (a) of this section unless the Director of United States Citizenship and Immigration Services determines that another individual should hold such position.
				(d)References
 (1)Title 5Section 5314 of title 5, United States Code, is amended by striking Director of the Bureau of Citizenship and Immigration Services and inserting Director of United States Citizenship and Immigration Services, Department of Homeland Security. (2)Other referencesOn and after the date of the enactment of this Act, any reference in any other Federal law, Executive order, rule, regulation, or delegation of authority to the Director of the Bureau of Citizenship and Immigration Services or the Bureau of Citizenship and Immigration Services shall be deemed to be a reference to the Director of United States Citizenship and Immigration Services or United States Citizenship and Immigration Services, respectively.
 (e)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by amending the item relating to section 451 to read as follows:
				
					
						Sec. 451. Establishment of United States Citizenship and Immigration Services..
 (f)Conforming amendmentsThe Homeland Security Act of 2002 is amended— (1)in subparagraph (E) of section 103(a) (6 U.S.C. 113(a)), by striking A Director of the Bureau of Citizenship and Immigration Services and inserting A Director of United States Citizenship and Immigration Services;
 (2)in section 452 (6 U.S.C. 272)— (A)in paragraphs (1), (2), and (3) of subsection (b), by striking the Bureau of Citizenship and Immigration Services each place it appears and inserting United States Citizenship and Immigration Services;
 (B)in subsection (c)— (i)in subparagraphs (A) and (E) of paragraph (1), by striking the Bureau of Citizenship and Immigration Services each place it appears and inserting United States Citizenship and Immigration Services; and
 (ii)in paragraph (2), by striking Director of the Bureau of Citizenship and Immigration Services and inserting Director of United States Citizenship and Immigration Services; (C)in subsection (d)—
 (i)in paragraph (2), by striking the Bureau of Citizenship and Immigration Services and inserting United States Citizenship and Immigration Services; and (ii)paragraph (4), by striking Director of the Bureau of Citizenship and Immigration Services and inserting Director of United States Citizenship and Immigration Services;
 (D)in paragraph (2) of subsection (e), by striking the Bureau of Citizenship and Immigration Services and inserting United States Citizenship and Immigration Services; (E)in subsection (f)—
 (i)in the heading, by striking Bureau of Citizenship and Immigration Services and inserting United States Citizenship and Immigration Services; and (ii)by striking Director of the Bureau of Citizenship and Immigration Services and inserting Director of United States Citizenship and Immigration Services; and
 (F)in subsection (g)— (i)in subparagraphs (B) and (D) of paragraph (1), by striking the Bureau of Citizenship and Immigration Services each place it appears and inserting United States Citizenship and Immigration Services; and
 (ii)in paragraph (2), by striking the Bureau of Citizenship and Immigration Services each place it appears and inserting United States Citizenship and Immigration Services; (3)in section 453 (6 U.S.C. 273)—
 (A)in subsection (a)— (i)in the matter preceding paragraph (1), by striking Director of the Bureau of Citizenship and Immigration Services and inserting Director of United States Citizenship and Immigration Services;
 (ii)in paragraphs (1) and (3), by striking the Bureau of Citizenship and Immigration Services each place it appears and inserting United States Citizenship and Immigration Services; and (iii)in paragraph (2)—
 (I)by striking the Bureau of Citizenship and Immigration Services and inserting United States Citizenship and Immigration Services; and (II)by striking such bureau and inserting United States Citizenship and Immigration Services; and
 (B)in subsection (b), in the matter preceding paragraph (1), by striking Bureau of Citizenship and Immigration Services and inserting United States Citizenship and Immigration Services; (4)in section 454 (6 U.S.C. 274), by striking Director of the Bureau of Citizenship and Immigration Services and inserting Director of United States Citizenship and Immigration Services;
 (5)in section 456 (6 U.S.C. 275) by striking Director of the Bureau of Citizenship and Immigration Services each place it appears and inserting Director of United States Citizenship and Immigration Services; (6)in subparagraph (A) of section 462(b)(2) (6 U.S.C. 279(b)(2)), by striking Director of the Bureau of Citizenship and Immigration Services and inserting Director of United States Citizenship and Immigration Services;
 (7)in subsections (a), (b), and (d) of section 476 (6 U.S.C. 296), by striking the Bureau of Citizenship and Immigration Services each place it appears and inserting United States Citizenship and Immigration Services; and (8)in section 478 (6 U.S.C. 298)—
 (A)by striking subsection (b); (B)by striking the following:
						
							(a)Annual report
 (1)In generalOne year after; (C)by inserting the following:
						
 (a)In generalOne year after; (D)by striking the following:
						
 (2)Matter includedThe report shall; (E)by inserting the following:
						
 (b)Matter includedThe report shall; and (F)by redesignating subparagraphs (A) through (H) as paragraphs (1) through (8), respectively.
					(g)Repeals
 (1)In generalThe following provisions of the Homeland Security Act of 2002 are repealed: (A)Section 459 (6 U.S.C. 276).
 (B)Section 460 (6 U.S.C. 277). (C)Section 461 (6 U.S.C. 278).
 (D)Section 472 (6 U.S.C. 292). (E)Section 473 (6 U.S.C. 293).
 (F)Section 474 (6 U.S.C. 294). (G)Section 475 (6 U.S.C. 295).
 (H)Section 477 (6 U.S.C. 297). (2)Clerical amendmentsThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by striking the items relating to the following sections:
 (A)Section 459. (B)Section 460.
 (C)Section 461. (D)Section 472.
 (E)Section 473. (F)Section 474.
 (G)Section 475. (H)Section 477.
 (h)Employee disciplineSection 454 of the Homeland Security Act of 2002 is amended to read as follows:  454.Employee disciplineNotwithstanding any other provision of law, the Secretary may impose disciplinary action on any employee of United States Citizenship and Immigration Services who knowingly deceives Congress or agency leadership on any matter..
			(i)Combination prohibition
 (1)In generalSection 471 of the Homeland Security Act of 2002 is amended to read as follows:  471.Combination prohibitionThe authority provided by section 1502 may be used to reorganize functions or organizational units within U.S. Immigration and Customs Enforcement or United States Citizenship and Immigration Services, but may not be used to combine the two components into a single agency or otherwise to combine, join, or consolidate functions or organizational units of the two components with each other..
 (2)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by amending the item relating to section 471 to read as follows:
					
						
							Sec. 471. Combination prohibition..
				